Case: 18-60331      Document: 00514849470         Page: 1    Date Filed: 02/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 18-60331                                  FILED
                                  Summary Calendar                         February 25, 2019
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

ARMANDO MEDRANO-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-124-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Armando Medrano-Garcia appeals the 54-month below-guidelines
sentence arising from his guilty-plea conviction for illegal reentry after
deportation following an aggravated felony conviction. See 8 U.S.C. § 1326(a),
(b)(2). The Government moves to dismiss the appeal based on the appeal
waiver contained in Medrano-Garcia’s plea agreement or, in the alternative,
for summary affirmance. Medrano-Garcia opposes the Government’s motion,
arguing that the waiver should not be enforced.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60331     Document: 00514849470    Page: 2   Date Filed: 02/25/2019


                                 No. 18-60331

      As part of a valid plea agreement, a defendant may waive his statutory
right to appeal. United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006). Our
review of appeal waivers are de novo using “a two-step inquiry, asking: (1)
whether the waiver was knowing and voluntary and (2) whether, under the
plain language of the plea agreement, the waiver applies to the circumstances
at issue.” United States v. Graves, 908 F.3d 137, 139 (5th Cir. 2018) (citations
and quotation marks omitted).
      Medrano-Garcia asserts he could not knowingly and voluntarily waive
appeal because at the time of his plea he did not know what sentence the
district court would impose. Pre-sentence appeal waivers, however, are not
invalid simply because a defendant has yet to ascertain his precise
punishment. United States v. Melancon, 972 F.2d 566, 567–68 (5th Cir. 1992).
      Medrano-Garcia’s second argument is similar.         In addition to not
knowing the punishment later to be imposed, he also argues that appellate
courts are prevented from giving needed review to district court decisions, that
the waivers are “inherently unfair ‘contract[s] of adhesion,’” and that appeal
waivers purport to waive rights that do not yet exist because such rights only
arise once a defendant knows his sentence.        There is no merit to these
arguments.    We have “routinely enforced voluntary and informed appeal
waivers contained in plea agreements.” United States v. Walters, 732 F.3d 489,
491 (5th Cir. 2013).
      The Government’s motion to dismiss the appeal is GRANTED.               Its
alternative motion for summary affirmance is DENIED as moot.
      APPEAL DISMISSED.




                                       2